Citation Nr: 0534618	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-20 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as psychological stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from March 1991 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in October 2005.  A 
transcript of the hearing has been associated with the 
record.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not manifest 
during service.

2.  The veteran's current psychiatric disorder is not related 
to his service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991 & Supp. 1995); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in May 
2002, after the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the appellant's claim, he was informed of 
the evidence necessary to substantiate it.  A letter dated in 
June 2002 instructed veteran regarding the evidence necessary 
to substantiate the claim and requested that he identify 
evidence supportive of the claim.  Moreover, a Statement of 
the Case, issued in April 2004, provided notice to the 
veteran of the evidence necessary to support his claim.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  In addition, 
pertinent VA and appropriately identified private treatment 
records have been obtained, and the veteran has undergone VA 
examinations of his claimed disabilities.  At his October 
2005 hearing the veteran indicated that he would submit 
additional releases so that VA could obtain additional 
private treatment records.  Although the undersigned held the 
record open to afford the veteran the opportunity to submit 
the records or information that would allow VA to obtain 
them, the veteran did not submit such evidence or 
information.  In fact, the appellant has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

The veteran's service medical records show that he was seen 
for a psychological evaluation in February 1994, being 
referred by internal medicine for treatment of psychological 
stress exacerbating his irritable bowel syndrome.  The 
examiner noted that the veteran had been in his normal state 
of mental health until approximately December 1993, when he 
began to experience increased symptoms of irritable bowel 
syndrome, including sharp pains in the abdomen and 
encopresis.  The veteran reported that he had joined the Navy 
for a good foundation and to finance college.  He indicated 
that he had been arrested prior to enlistment, in August 1988 
for an alcohol influenced fight and in November 1988 for 
violating a restraining order.  He reported that his marriage 
was failing, and that his wife had requested a divorce.  He 
described himself as co-dependent, but denied any prior 
psychiatric treatment or substance abuse problems.  He also 
described himself as "super intelligent" and not recognized 
or properly challenged by his command.  He expressed his 
feeling that his command and co-workers were unsupportive and 
intolerant of his needs and frequent medical appointments and 
that he had been punished by being assigned petty tasks.  He 
stated that he was looking forward to medical discharge.  The 
examiner noted that the veteran's current evaluations were 
low due to the veteran's overweight body fat which affected 
his military bearing scores, and that he was not recommended 
for advancement.  The veteran reported that he exercised 
three hours per day, four days per week.  

On mental status examination, the veteran presented as 
overweight and appearing older than his stated 24 years.  He 
was fully alert and oriented with no cognitive deficits or 
memory problems.  Mood was frustrated and affect was full 
ranging but detached from content.  The veteran discussed his 
marital problems and other stressors without attached 
feelings and appeared to rationalize or intellectualize his 
painful situations, such as his potential divorce and job 
dissatisfaction.  When confronted about his lack of emotional 
involvement or reactions to stress, the veteran reported that 
it was hard to relate medical problems to psychological 
problems and that he had little outlet for his stress.  

The diagnostic impression was psychological factors affecting 
physical condition and alcohol abuse in remission.  The 
examiner also noted that he veteran had passive aggressive 
and histrionic traits, and that he had irritable bowel 
syndrome that was exacerbated by stress.  He indicated that 
the veteran was not suffering from a disqualifying 
psychiatric disorder and that he was fit for duty.  He stated 
that the veteran would not likely benefit from, nor was he in 
need of, psychiatric hospitalization or treatment at that 
time.  He indicated that although the veteran was not likely 
to see any connection between his physical symptoms and his 
emotional states, he was likely to experience increased 
symptoms due to stress, and recommended that he enroll in a 
stress management class as part of his irritable bowel 
syndrome treatment.

A February 1994 Physical Evaluation Review Board report 
indicates that the veteran had irritable bowel syndrome, 
exogenous obesity, psychological factors affecting physical 
symptoms, bilateral gynecomastia, and hepatic steatosis.  The 
Board determined that the veteran's symptoms were likely to 
continue and that management of the condition would require 
an ongoing long term relationship with a single care 
provider, as well as a less stressful environment.  The 
Physical Evaluation Review Board recommended that the veteran 
be found unfit for further duty.

An April 1994 military treatment record indicates that the 
veteran presented with diarrhea, abdominal pain, and 
increased anxiety and stress.  He stated that his command had 
been putting a lot of unreasonable stress on him lately.  He 
reported increased financial burdens, increased duty 
responsibility and increased scrutiny.  The assessment was 
increased irritable bowel syndrome symptomatology secondary 
to increased stress and anxiety.

A January 1995 VA treatment record indicates an assessment of 
depression.  

On VA general medical examination in April 1995, the veteran 
reported that he had been feeling somewhat depressed since he 
had begun to suffer from irritable bowel syndrome.  He stated 
that his private physician was treating him for depression, 
indicating that he took antidepressants.  The examiner opined 
that veteran's mild depression probably exacerbated his 
irritable bowel symptoms.  

A May 1995 treatment record from the Salem Hospital emergency 
department indicates the veteran's report of taking 
antidepressants.

In May 2002 the veteran submitted a claim of entitlement to 
service connection for psychological stress disorder.  He 
stated that his psychological stress disorder had exacerbated 
his irritable bowel syndrome.

In July 2002 the veteran indicated that he had no medical 
documentation available, and requested a full examination.  

The report of a September 2003 decision review officer 
conference indicates that the veteran's symptoms were 
discussed, to include how his service connected conditions 
had affected his mental health.  The veteran stated that he 
was receiving private treatment, and he completed a medical 
release form.  

Records were subsequently requested and obtained from 
Corvallis Family Medicine, but they do not show any treatment 
for psychological conditions.

A VA psychological examination was carried out in March 2004.  
The examiner indicated that the evaluation was based on a 
review of the veteran's claims folder and a brief psychiatric 
interview.  She noted that the veteran had been discharged 
from service for medical reasons, primarily irritable bowel 
syndrome.  The veteran reported that after his discharge from 
service, he had worked in manufactured home sales and became 
a general manager.  He stated that in 2002 he entered college 
and would finish his Bachelor's degree in social and 
behavioral science within the year.  He indicated that he 
lived with his second wife and their two children.  He noted 
that he participates in work at the children's' school as 
part of a tuition arrangement.  He stated that his wife had 
worked part time in the past but that she was currently 
recovering from back surgery in January 1994.  He reported 
that he had not been in counseling or mental health 
treatment, and had not taken any medications for anxiety, 
depression, or sleep problems.  He did report continuing 
symptoms of irritable bowel syndrome.  He indicated that he 
had learned of ways in which his irritable bowel syndrome was 
affected by diet.  He reported feelings of anxiety and 
stress, and stated that he did not do well with confrontation 
or conflict.  He endorsed occasional irritability.  He did 
note that some of his stress was related to his own work 
priorities, explaining that he would stay up until one or two 
in the morning to finish homework assignments because he 
wanted to graduate with honors.  He reported that he often 
felt tired.  

On mental status examination, the veteran was alert and 
oriented.  His mood was mildly anxious, and judgment appeared 
fair to good.  He denied suicidal and homicidal ideation.  
There was no evidence of psychosis.  The diagnosis was 
adjustment disorder with mixed emotional features secondary 
to school and multiple family stressors.  The examiner noted 
pertinent stressors to be finishing school and multiple 
demands of work and family.  She noted that the veteran 
claimed psychological stress related to his medical 
condition.  She pointed out that he had multiple demands in 
his current life situation as well as several stressor events 
in the previous year, to include the death of his father, his 
wife's illness and a ruptured appendix.  She indicated the he 
described a characteristic style of taking on multiple 
responsibilities such that he inevitably felt overwhelmed.  
She noted the veteran's report that his irritable bowel 
syndrome symptoms tended to wax and wane with his stress and 
anxiety and that his symptoms would be under much better 
control if he were able to handle his stress more 
effectively.  She suggested that he might benefit from stress 
management classes.  She concluded that there was little 
basis for relating the veteran's current anxiety primarily to 
any medical condition.  She further noted that the evaluation 
during the veteran's military service did not establish a 
psychiatric diagnosis, but simply noted psychological factors 
as well as personality factors that were affecting the 
veteran's adjustment.  

At his October 2005 hearing before the undersigned, the 
veteran testified that his psychological problems started in 
early 1992 but that he did not see anyone about it 
immediately.  He denied having sought treatment directly 
after discharge, but noted that he had been treated for the 
previous seven years, with church counselors, professional 
counselors and a psychologist.  He indicated that he would 
submit releases for the treatment records.  He asserted that 
his VA examination had been inadequate.  The undersigned 
asked the veteran whether he had any evidence in his 
possession that established the current disability and 
whether it was related to his service, and the veteran 
responded that he had been discharged with a diagnosis of 
psychological stress disorder.  He stated that he did not 
know his current diagnosis. His main concern was that he did 
not get a fair evaluation from the VA examiner.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

As noted above, the veteran underwent a psychological 
evaluation in February 1994.  The diagnostic impression at 
that time was psychological factors affecting physical 
condition and alcohol abuse in remission.  The examiner also 
noted that he veteran had passive aggressive and histrionic 
traits, and that he had irritable bowel syndrome that was 
exacerbated by stress.  

Having carefully reviewed the evidence of record, the Board 
concludes that service connection for an acquired psychiatric 
disorder is not warranted.  In this regard the Board notes 
that the March 2004 VA examiner clearly indicated that the 
evaluation conducted in February 1994 did not establish a 
psychiatric diagnosis, but simply noted psychological factors 
as well as personality factors affecting the veteran's 
adjustment.  She diagnosed adjustment disorder, but 
specifically indicated that it was secondary to school and 
multiple family stressors.  She noted that the veteran had 
multiple demands in his current life situation as well as 
several stressor events in the previous year.  She also 
pointed out the veteran's characteristic style of taking on 
multiple responsibilities such that he inevitably felt 
overwhelmed.  In fact, the veteran noted that some of his 
stress was related to his own work priorities.  The Board 
observes that the record does not otherwise demonstrate that 
the veteran's adjustment disorder is related to his military 
service or any incident therein.  

In conclusion, the evidence establishes that the veteran's 
current adjustment disorder is not related to any incident of 
service.  The Board does not doubt that psychological 
manifestations were identified during service.  However, it 
requires competent medical evidence to establish a diagnosis 
and, as in this case, relate the diagnosis to in-service 
manifestations.  The veteran is a layman, and his own opinion 
regarding onset or cause is not competent.  Rather, the 
competent evidence establishes that the post service 
diagnosis is not related to service.  The evidence 
establishes that the inservice manifestations were not 
indicative of a chronic psychiatric disease and that the 
current disability is not related to service.  See, Savage v. 
Gober, 10 Vet. App. 488 (1997).  As noted above, service 
connection is granted for a disability resulting from in-
service disease or injury.  Absent competent evidence 
relating the veteran's adjustment disorder to service, the 
claim of entitlement to service connection for an acquired 
psychiatric disorder must be denied.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


